     Case: 1:21-cv-00453-MWM Doc #: 1 Filed: 07/06/21 Page: 1 of 8 PAGEID #: 1




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 MEIJER, INC.,                                 :
                                               :      Case No. 1:21-cv-453
                Plaintiff,                     :
                                               :      Judge:
        v.                                     :
                                               :
 UNITED STATES FIDELITY &                      :
 GUARANTY COMPANY, NATIONAL                    :
 UNION FIRE INSURANCE                          :
 COMPANY OF PITTSBURGH, PA.,                   :
 FEDERAL INSURANCE COMPANY,                    :
 THE OHIO CASUALTY INSURANCE                   :
 COMPANY, AMERICAN                             :
 GUARANTEE & LIABILITY                         :
 INSURANCE COMPANY,                            :
                                               :
                Defendants.                    :

                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that defendant United States Fidelity & Guaranty Company

(“USF&G”) hereby removes to this Court the state court action described below pursuant to 28

U.S.C. §§ 1332, 1441, and 1446.

       1.      On June 7, 2021, plaintiff Meijer, Inc. (“Meijer”) filed in the Court of Common

Pleas, Montgomery County, Ohio, a complaint for declaratory judgment, Meijer, Inc. v. United

States Fidelity & Guaranty Co., Case No. 2021-cv-02276 (the “Complaint” or “Compl.”). Ex. 1.

The Complaint seeks insurance coverage from USF&G and the other defendants (collectively,

“Defendants”) for defense costs and any liability incurred in connection with certain litigation

seeking to hold Meijer liable for the opioid crisis (the “Underlying Suits”). Compl. ¶¶ 3-8.

       2.      Meijer served USF&G with summons and Complaint on June 10, 2021.
     Case: 1:21-cv-00453-MWM Doc #: 1 Filed: 07/06/21 Page: 2 of 8 PAGEID #: 2



I.     JURISDICTION IS BASED ON DIVERSITY OF CITIZENSHIP, 28 U.S.C. §§
       1332, 1441(A), 2201

       3.      Section 1441(a) provides that “[e]xcept as otherwise expressly provided by Act of

Congress, any civil action brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant or the defendants, to the

district court of the United States for the district and division embracing the place where such

action is pending.” 28 U.S.C. § 1441(a).

       4.      Section 2201(a) provides that “any court of the United States, upon the filing of

an appropriate pleading, may declare the rights and other legal relations of any interested party

seeking such declaration, whether or not further relief is or could be sought.” 28 U.S.C.

§ 2201(a).

       5.      This Court has original jurisdiction over this civil action because the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different states. 28 U.S.C. § 1332(a); see also 28 U.S.C. § 1446.

       6.      Venue in this Court is proper under 28 U.S.C. § 1441(a) and Local Rule 82.1

because this action is being removed from the state court in which it was originally filed, the

Court of Common Pleas, Montgomery County, Ohio, to the district court “embracing the place

where such action is pending.” 28 U.S.C. § 1441(a).

       A.      Plaintiffs And Defendants Are Completely Diverse

       7.      A party removing based on diversity jurisdiction must demonstrate that complete

diversity exists. Jerome-Duncan, Inc. v. Auto-By-Tel, L.L.C., 176 F.3d 904, 907 (6th Cir. 1999)

(“Diversity of citizenship . . . exists only when no plaintiff and no defendant are citizens of the

same state.”). Corporations are citizens in the states of their incorporation and their principal

places of business. 28 U.S.C. § 1332(c)(1).



                                                  2
     Case: 1:21-cv-00453-MWM Doc #: 1 Filed: 07/06/21 Page: 3 of 8 PAGEID #: 3




       8.      Meijer is a citizen of Michigan, and no Defendant is a citizen of Michigan.

Compl. ¶¶ 9-14.

       9.      USF&G is a corporation organized under the laws of Connecticut, with its

principal place of business in Connecticut. Compl. ¶ 10.

       10.     Defendant National Union Fire Insurance Company of Pittsburgh, Pa. (“National

Union”) is a corporation organized under the laws of Pennsylvania, with its principal place of

business in New York. Compl. ¶ 11.

       11.     Defendant Federal Insurance Company (“Federal”) is a corporation organized

under the laws of Indiana, with its principal place of business in New Jersey. Compl. ¶ 12.

       12.     Defendant The Ohio Casualty Insurance Company (“Ohio Casualty”) is a

corporation organized under the laws of New Hampshire, with its principal place of business in

Massachusetts. Compl. ¶ 13.

       13.     Defendant American Guarantee & Liability Insurance Company (“AGLIC”) is a

corporation organized under the laws of New York, with its principal place of business in

Illinois. Compl. ¶ 14.

       B.      The Amount In Controversy Exceeds $75,000

       14.     A defendant’s notice of removal need only include a plausible allegation that the

amount in controversy exceeds $75,000. Dart Cherokee Basin Operating Co., LLC v. Owens,

135 S. Ct. 547, 554 (2014).

       15.     Meijer is allegedly a Midwestern retail supercenter chain that operates more than

40 stores in Ohio. Compl. ¶¶ 1, 9. In the Complaint, Meijer alleges that defendants in similar

Underlying Suits have settled them for billions of dollars. Id. at ¶¶ 26-27.




                                                 3
     Case: 1:21-cv-00453-MWM Doc #: 1 Filed: 07/06/21 Page: 4 of 8 PAGEID #: 4




       16.     The amount in controversy in actions for declaratory judgment can be measured

by “the value of the object of the litigation measured from the plaintiff’s perspective.” Freeland

v. Liberty Mut. Fire Ins. Co., 632 F.3d 250, 253 (6th Cir. 2011) (in actions for declaratory relief,

courts analyze the amount in controversy in terms of the “value of the consequences which may

result from the litigation”). Here, Meijer seeks a declaratory judgment that it is entitled to

insurance coverage from USF&G for defense costs in connection with the Underlying Suits and

indemnification of its potential settlement up to the USF&G $1 million policy limit. Id. at ¶ 8.

Meijer asserts that the USF&G Policy provides uncapped coverage for defense costs and

indemnifies against covered losses up to a $1 million aggregate limit. Id. at 35. Those amounts

exceed $75,000.

       17.     Meijer further seeks a declaration that it is entitled to coverage from National

Union, Federal, Ohio Casualty and AGLIC for defense costs in connection with the Underlying

Suits and for indemnity up to each policy’s applicable limits. Id. at ¶ 8. It is alleged that the

National Union Policy provides coverage for covered losses up to $25 million (Id. at 109); the

Federal Policy provides coverage for covered losses up to $50 million (Id. at 164); and the

applicable policies issued by Ohio Casualty and AGLIC each provide coverage for covered

losses up to $50 million (Id. at 173, 196).

       18.     Accordingly, because Meijer’s allegations demonstrate that it seeks more than

$75,000 of insurance coverage under the policies issued by Defendants, the jurisdictional

threshold is satisfied. Lodal, Inc. v. Home Ins. Co. of Illinois, 156 F.3d 1230 (6th Cir. 1998)

(“risk” that the policyholder would have to pay up to the $200,000 self-insured retention in

defense costs was sufficient to satisfy jurisdictional threshold even though, at the time of

bringing the declaratory judgment action, policyholder had incurred less than $25,000 in




                                                  4
      Case: 1:21-cv-00453-MWM Doc #: 1 Filed: 07/06/21 Page: 5 of 8 PAGEID #: 5




defending underlying litigation); Wolfe v. Lincoln Gen. Ins. Co., No. C2-01-660, 2002 WL

484638, at *2 (S.D. Ohio Mar. 18, 2002) (amount in controversy satisfied where policyholders

sought declaration that claims were covered under insurer’s policy because the policy provided

$1 million in coverage).

        C.       This Court Should Hear This Declaratory Judgment Action.

        19.      This Court has the authority to hear Meijer’s claims for declaratory relief. 28

U.S.C. § 2201(a); see Clifford v. Church Mutual Insurance Co., No. 2:13-CV-853, 2014 WL

4805473, at *2-4 (S.D. Ohio Sept. 26, 2014); Equity Planning Corp. v. Westfield Ins. Co., No.

1:20-CV- 01204, 2020 WL 5909806, at *5-10 (N.D. Ohio Oct. 6, 2020).

        20.      Deciding this action will settle the controversy and clarify the legal relations

raised by the Complaint.

        21.      Meijer filed the Complaint seeking declaratory relief, and there is no credible

concern that the removal is motivated by procedural fencing or a race for res judicata.

        22.      Because there is no parallel state court action in which the issues raised by the

Complaint are being litigated, and adjudicating the claims here will involve the application of

insurance policy language to the facts, a task that federal courts routinely perform, there is no

risk that by hearing this case the Court would encroach on state court jurisdiction or increase

friction between state and federal courts.

        23.      There is not a better or more effective alternate remedy to litigating this action in

federal court.

II.     PROCEDURAL REQUIREMENTS

        24.      Removal is timely pursuant to 28 U.S.C. § 1446(b) because USF&G filed this

Notice of Removal within 30 days of being served with process.




                                                   5
       Case: 1:21-cv-00453-MWM Doc #: 1 Filed: 07/06/21 Page: 6 of 8 PAGEID #: 6




         25.    Pursuant to 28 U.S.C. § 1446(b)(2)(A), defendants National Union, Federal, Ohio

Casualty, and AGLIC have consented to the removal of this action and will each file a written

consent accordingly.

         26.    Pursuant to 28 U.S.C. § 1446(d), USF&G will promptly serve a copy of this

Notice of Removal on counsel for Meijer and will file a copy of this Notice of Removal with the

clerk of the state court.

III.     RESERVATION OF DEFENSES

         27.    As of the filing of this Notice of Removal, no further proceedings have been had

in the state court action.

         28.    Nothing in this Notice of Removal shall be interpreted as a relinquishment of any

defendant’s right to assert any defense or affirmative matter.

         29.    USF&G reserves the right to amend or supplement this Notice of Removal.

         WHEREFORE, USF&G removes this action, pending in the Court of Common Pleas,

Montgomery County, Ohio, to this Court pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.


DATED: July 6, 2021

                                                     /s/ Anthony L. Osterlund
                                                     Anthony L. Osterlund (0071086)
                                                     David M. Edelstein (0082092)
                                                     VORYS, SATER, SEYMOUR AND PEASE LLP
                                                     301 East Fourth Street | Suite 3500
                                                     Great American Tower
                                                     Cincinnati, Ohio 45202
                                                     Tel: (513) 723-4000
                                                     alosterlund@vorys.com
                                                     dmedelstein@vorys.com




                                                 6
Case: 1:21-cv-00453-MWM Doc #: 1 Filed: 07/06/21 Page: 7 of 8 PAGEID #: 7




                                       Bryce L. Friedman (pro hac vice application
                                       forthcoming)
                                       Joshua Polster (pro hac vice application
                                       forthcoming)
                                       SIMPSON THACHER & BARTLETT LLP
                                       425 Lexington Avenue
                                       New York, NY 10017
                                       Tel: (212) 455-2000
                                       Fax: (212) 455-2502
                                       bfriedman@stblaw.com
                                       joshua.polster@stblaw.com

                                       Attorneys for Defendant United States
                                       Fidelity & Guaranty Company




                                   7
     Case: 1:21-cv-00453-MWM Doc #: 1 Filed: 07/06/21 Page: 8 of 8 PAGEID #: 8




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 6, 2021, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system. I further certify that on July 6, 2021, the

foregoing was also served to Plaintiff’s counsel by U.S. Mail and to all parties by electronic mail

as follows:

 Matthew H. Rice                                    Christopher St. Jeanos
 Sperling & Slater, P.C.                            Willkie Farr & Gallagher LLP
 55 W. Monroe Street, Suite 3200                    cstjeanos@willkie.com
 Chicago, Illinois 60603                            Attorney for National Union Fire Insurance
 Email: mrice@sperling-law.com                      Company of Pittsburgh, PA
 Attorney for Meijer, Inc.
        (also served by U.S. Mail)



 Daniel M. Sullivan                                 Robert A. Kole
 Holwell Shuster & Goldberg LLP                     Choate Hall & Stewart LLP
 dsullivan@hsgllp.com                               rkole@choate.com
 Attorney for Federal Insurance Company
                                                    Attorney for The Ohio Casualty Insurance
                                                    Company

 Karen M. Dixon
 Skarzynski Marick & Black LLP
 kdixon@skarzynski.com

 Attorney for American Guarantee & Liability
 Insurance Company


                                                      /s/ Anthony L. Osterlund
                                                      Anthony L. Osterlund (0071086)




                                                8
